t c no united_states tax_court intel corporation and consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p had deficiencies in its federal_income_tax for the taxable years and from the taxable_year p carried back an amount of foreign tax to and from p carried back additional foreign tax to r computed interest under sec_6601 i r c from the respective due dates of the returns for and until the end of for the deficiency amounts for and respectively eliminated by the carryback from for the deficiency amount in eliminated by the carryback from r computed interest from the due_date of the return for until the due_date of the return for p filed a motion under sec_7481 i r c to redetermine interest held for the years at issue sec_904 i r c does not prevent this supplements 100_tc_616 affd 67_f3d_1445 9th cir amended and superseded 76_f3d_976 9th cir interest from being imposed on the deficiency without reduction by a foreign tax carryback from a subsequent year held further the interest on the deficiency amounts eliminated by the carryback from stops accruing as of the end of and the interest on the deficiency amount eliminated by the carryback from stops accruing as of the due_date of the return cf sec_6611 now sec_6611 i r c prior to and after the tax equity and fiscal responsibility act of publaw_97_248 96_stat_637 joel v williamson wayne s kaplan thomas l kittle-kamp marjorie m margolies and robert h perlman for petitioner beth l williams and ewan d purkiss for respondent supplemental opinion tannenwald judge a decision was entered in this case on date pursuant to a stipulated computation in accordance with this court's opinion 100_tc_616 affd 67_f3d_1445 9th cir amended and superseded 76_f3d_976 9th cir on date petitioner filed a motion under sec_7481 c and rule to redetermine interest on the deficiencies for the and taxable years we refer to sec_7481 of the internal_revenue_code as in effect at the time petitioner's motion was filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties agree that for the taxable years and petitioner had foreign tax carrybacks from and as follows year used amount year originated dollar_figure big_number big_number the parties disagree as to the effect if any of these carrybacks on the calculation of interest on the deficiencies for and the principal issue for decision is whether interest accrues on the portion of a deficiency that is eliminated by such carrybacks if it does accrue when does it end ie at the close of the taxable_year of the carryback or on the due_date for the filing of the tax_return for that year we direct our attention in the first instance to the principal issue sec_6601 provides that interest shall be paid on the amount of tax not paid on or before the last date prescribed for payment for the period from such last date to the date paid the last date prescribed for payment of income_tax is generally the due_date for filing the return without regard to any extension of time for filing sec_6601 in general interest liability is determined under sec_6601 synchronically looking at the period during which interest accrues without reference to future events such as loss or credit carrybacks 109_tc_1 sec_6601 reflects the use of money principle that is the party who has the use of the money pays interest up until the event which causes the party no longer to have use of that money id pincite in the absence of a clear legislative expression to the contrary the question of who properly should possess the right of use of the money owed the government for the period it is owed must be answered in favor of the government 338_us_561 in this latter connection we are not persuaded by petitioner's argument that we should not give any consideration to the time-value-of-money element because that concept can be applied only in the presence of a legislative directive to do so 103_tc_481 affd 70_f3d_142 d c cir that language was used in analyzing the applicability of time-value-of-money substantive provisions of the code interest per se involves the time_value_of_money and if a directive is needed it can be found in sec_6601 sec_901 allows a taxpayer who so elects a credit subject_to the limitation of sec_904 for the amounts of certain taxes paid_or_accrued during the taxable_year to any foreign_country or to any possession_of_the_united_states plus those taxes deemed to have been paid under sec_902 and sec_960 sec_901 and b the purpose of sec_901 is to provide relief from u s taxation where income already has been taxed by another country 103_tc_464 sec_904 provides that the amount of the foreign_tax_credit shall not exceed the same proportion of the tax against which such credit is taken which the taxpayer's taxable_income_from_sources_without_the_united_states bears to his entire taxable_income for the same taxable_year this limitation was enacted to prevent foreign tax_credits from eliminating u s tax on u s -source income perkin-elmer corp subs v commissioner supra pincite sec_904 provides for carryback and carryover of any excess foreign taxes as follows c carryback and carryover of excess tax paid -- any amount by which all taxes paid_or_accrued to foreign countries or possessions of the united_states for any taxable_year for which the taxpayer chooses to have the benefits of this subpart exceed the limitation under subsection a shall be deemed taxes paid_or_accrued to foreign countries in the second preceding_taxable_year in the first preceding_taxable_year and in the first second third fourth or fifth succeeding taxable years in that order and to the extent not deemed taxes paid_or_accrued in a prior taxable_year in the amount by which the limitation under subsection a for such preceding or succeeding taxable_year exceeds the sum of the taxes paid_or_accrued to foreign countries for such preceding or succeeding taxable_year and the amount of the taxes for any taxable_year earlier than the current taxable_year which shall be deemed to have been paid_or_accrued in such preceding or subsequent taxable_year petitioner argues that sec_904 is a clear legislative expression that interest is not imposed on tax_liability paid_by foreign tax carrybacks because such carrybacks are deemed taxes paid_or_accrued to foreign countries in emphasis added the year to which they are carried back and no statutory provision exists that contradicts this plain language petitioner describes the various interest provisions in the internal_revenue_code as detailed and complex and points to the absence of a specific interest provision concerning foreign tax carrybacks in situations involving deficiencies as significant in light of other provisions dealing with the question of interest on deficiencies involving other types of carrybacks respondent urges us to preserve symmetry between the treatment of interest on deficiencies with that of interest on overpayments in the foreign tax carryback situation in keeping with manning v seeley tube box co supra 348_us_254 and the recently decided 126_f3d_1397 fed cir we begin our analysis of the scope of the language of sec_904 mindful of our observations in 107_tc_73 the language of a statute cannot be viewed in isolation in construing the meaning of a section it is necessary to consider all of the words of the statute as well as their context the purposes of the law and the circumstances under which the words were employed furthermore we must view the statute in context as a whole and with a view to its place in the overall statutory scheme citations omitted prior to there were no carrybacks of any kind and therefore there was no problem in respect of interest on any overpayment or reduced underpayments attributable to carrybacks sec_153 of the revenue act of act ch 56_stat_847 amended sec_122 of the code to provide for a 2-year carryback of net operating losses section b of the act 56_stat_900 amended section c of the code to provide a 2-year carryback of unused excess profit tax_credit sec_153 of the act 56_stat_848 amended section by adding subsection e to eliminate any interest on an overpayment attributable to either of such carrybacks for the period prior to the filing of a claim_for_refund for such overpayment there was no comparable provision dealing with underpayments later reduced or eliminated by any as will subsequently appear we have included in our historical recital of the statutory provisions dealing with interest and carrybacks references to legislative actions subsequent to the time when sec_904 was enacted in so doing we emphasize that we have done so for the sake of presenting a full history recognizing that actions of subsequent congresses provide a 'hazardous basis for inferring the intent of an earlier one' 30_f3d_1077 9th cir quoting 361_us_304 such carryback nor was there any comment in the legislative_history adverting to such a situation the foregoing action by congress was the subject of litigation culminating in manning v seeley tube box co supra involving the propriety of charging interest on a deficiency which was later reduced by a net_operating_loss_carryback the supreme court held that the taxpayer was liable for the interest reasoning that the net_operating_loss_carryback provision did not alter the taxpayer's duty to pay the full tax when due the supreme court found support for its conclusion in section e of the code the predecessor of sec_6611 of the code which as pointed out above specifically prohibited the taxpayer from receiving interest on any overpayment created by the use of a net_operating_loss_carryback for the period prior to filing a claim_for_refund of such overpayment the next step in the unfolding history came with the enactment of sec_6601 of the code ch 68a stat which codified the holding of 338_us_561 at the same time congress enacted sec_6611 now sec_6611 which contained the provisions prohibiting interest in respect of an overpayment 68a stat thus symmetry was provided in respect of the obligation for interest resulting from the use of a net operating carryback whether an underpayment or overpayment was involved in one respect the prior provision dealing with an overpayment and its application to deficiencies by the supreme court in manning v seeley tube box co supra was changed in that the commencement of the running of interest on an overpayment was moved to the close of the taxable_year of the loss see infra p in in united_states v koppers co supra the supreme court held that relief in the form of a reduction in excess_profits_tax did not release the taxpayer from the obligation to pay interest on the original deficiency liability until the time the reduction in tax occurred although the code contained no specific provision dealing with interest with respect to deficiencies abated by the excess_profits_tax adjustment the supreme court as in manning v seeley tube box co supra relied on the general deficiency_interest provision now sec_6601 and a provision prohibiting interest for the similar period on overpayments created by such adjustment now sec_6611 when congress enacted sec_904 in the technical amendments act of publaw_85_866 72_stat_3 the code provision did not include unused excess_profits_tax carrybacks presumably because the excess_profits_tax had expired on date it also enacted sec_6611 now sec_6611 which provided if any overpayment_of_tax results from a carryback of tax paid_or_accrued to foreign countries or possessions of the united_states such overpayment shall be deemed not to have been paid_or_accrued prior to the close of the taxable_year under this subtitle in which such taxes were in fact paid_or_accrued technical amendments act of publaw_85_866 72_stat_1640 the legislative_history sheds little light on the question now before us beyond reiterating the above provisions such history addresses only the purpose of sec_904 ie to eliminate the double_taxation that could result from timing differences between the methods of reporting income of the united_states and the foreign_country and the foreign_tax_credit limitations existing at that time and the mechanics of determining the amounts of the foreign tax carryback and carryover to be applied to the appropriate years specified in sec_904 h rept 85th cong 1st sess 1958_3_cb_811 congress did not include in the legislation a provision like the one it had enacted in for net operating sec_6611 was amended effective for interest accruing after date to replace the close of the taxable_year with the filing_date as defined in subsection f for the taxable_year tax equity and fiscal responsibility act of publaw_97_248 96_stat_637 sec_6611 defines filing_date as the last date prescribed for filing the return without regard to extensions see also discussion infra pp loss_carrybacks addressing the effect of foreign tax carrybacks on deficiency_interest between and congress amended sec_6601 and sec_6611 several times in order to deal with the impact of various carrybacks on the running of interest on underpayments and overpayments see act of date publaw_95_628 sec c and c a and b 92_stat_3632 tax reduction and simplification act of publaw_95_30 sec d c and d 91_stat_150 employee credit carrybacks tax reform act of publaw_94_455 and d 90_stat_1904 win_credit carryback attributable to investment_tax_credit carryback from subsequent year revenue act of publaw_92_ sec_601 and 85_stat_559 work incentive credit carrybacks tax reform act of publaw_91_172 and 83_stat_641 capital_loss carrybacks act of date publaw_90_225 and f 81_stat_731 unused investment_tax_credit arising from nol carrybacks act of date publaw_88_571 and e 78_stat_858 carrybacks of certain unused deductions of life_insurance_companies revenue act of publaw_87_834 and 76_stat_971 investment_credit carrybacks sec_6601 see supra p as is apparent none of the legislative actions dealt with foreign tax carrybacks in however congress did enact amendments to sec_6601 and sec_6611 substituting the filing_date for in place of the last day of or the close of the taxable_year see tax equity and fiscal responsibility act of tefra publaw_97_248 and 96_stat_637 then in those sections were further amended to take into account the elimination of the carryback of unused deductions of life_insurance_companies see deficit_reduction_act_of_1984 publaw_98_369 and 98_stat_757 finally in congress enacted sec_6601 in the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_944 effective for foreign tax carrybacks arising in taxable years beginning after date thus although this provision is not applicable to the issue now before us it moots this issue for the future the foregoing provides a background for our consideration of petitioner's arguments and the impact of a recent decision 126_f3d_1397 fed cir which involved the identical issue for decision herein in that case the court_of_appeals_for_the_federal_circuit concluded that the reasoning of 338_us_561 and 348_us_254 applied and that the taxpayer was required to pay interest on a deficiency in an amount unreduced by reason of the carryback of foreign taxes from later years the foundation of the court of appeals' decision was the general principle embodied in sec_6601 that a taxpayer must pay interest on any deficiency ie what he owes the government and that any departures from that principle would require ‘a clear legislative expression to the contrary’ fluor corp affiliates v united_states f 3d pincite quoting manning v seeley tube box co u s pincite the court_of_appeals found that the deemed paid in language of sec_904 did not meet this standard and that there was no other_sufficient_evidence fleshing out the statutory language to justify a different result in reaching its conclusion the court_of_appeals_for_the_federal_circuit found unpersuasive the arguments advanced by petitioner herein it is to these arguments that we now turn petitioner insists that the language of sec_904 is clear that the foreign tax carryback is deemed paid in the year to which it is carried back not only for purposes of computing the amount of the foreign_tax_credit for that year but for all purposes including interest we disagree the critical language of sec_904 deemed paid_or_accrued in does no more than provide for taking the carryback into account and a methodology for calculating the amount of the carryback which would be available it says nothing about any other purpose and is thus distinguishable from 862_f2d_1561 fed cir cited by petitioner where it was clear that the statute there involved was to be retroactive for all purposes the court_of_appeals_for_the_federal_circuit cogently made the appropriate distinction in fluor corp affiliates when it observed while interpreting the word deemed to mean treated as if answers the question of what year the credit will be applied to it does not answer the question of when the reallocation of the foreign_tax_credit will be deemed to occur--whether in the carryback_year or at the time the carryback was generated one or two years later we are thus confronted with an ambiguity as to whether congress meant the language of sec_904 to forbid the assessment of interest on a previous tax_deficiency that is erased as a result of the foreign tax carryback fluor corp affiliates v united_states f 3d pincite2 thus the phrase is ambiguous and it is our task to determine its meaning in so doing we must find our way without the benefit of any legislative_history directed to this ambiguity in this connection we think it of some significance albeit tangential that in the technical changes act of ch 63_stat_891 congress amended sec_131 of the internal_revenue_code_of_1939 to include a provision reenacted in sec_905 of the code that if a taxpayer received a refund of foreign taxes for which credit had been claimed the taxpayer would have to pay interest on the deficiency thus created only to the extent such interest was received from the foreign government petitioner seeks to draw some support for its position herein by contending that such action shows that at the time of the amendments to sec_904 congress had limited interest on deficiencies attributable to a foreign_tax_credit we do not agree in the first place no foreign tax carryback was involved secondly if any inference were to be drawn from such action it is that congress assumed that interest on deficiencies involving foreign tax_credits would be imposed and that limiting such interest was necessary in order to avoid double payment of interest on taxes paid on the same income see h rept 81st cong 1st sess it is a far cry to say that the objective of avoiding double payment of interest should be considered as blessing the position of petitioner herein that no interest should be paid at all petitioner argues that congress' enactment of sec_6611 now sec_6611 prohibiting interest on an overpayment ie a refund created by a carryback of foreign taxes makes significant the failure to amend sec_6601 to include such a carryback among the specified carrybacks which were not to reduce an underpayment ie a deficiency for the purpose of determining interest due we decline to adopt petitioner's position as the court_of_appeals_for_the_federal_circuit explained in rejecting the same argument in fluor corp affiliates v united_states f 3d pincite while there is some force to that argument in the end we do not find it persuasive sec_6601 in effect codifies the rule_of seeley tube and koppers for all the carryback provisions that the statute covers fluor's argument is that because congress codified the rule_of seeley tube and koppers for other carryback provisions but not for the foreign tax carryback the seeley tube-koppers rule does not apply to the foreign tax carryback we do not accept the contention that by codifying the rule for some carrybacks congress must necessarily have meant to repudiate it for any carryback not included in the codification nor are we prepared to reach a different conclusion because of the failure of congress in the ensuing years from to to take action in respect of interest on underpayments involving carrybacks of foreign taxes this position was also advanced and rejected in fluor corp affiliates the court_of_appeals_for_the_federal_circuit declared that congress knew about manning v seeley tube box co supra and united_states v koppers co supra and that since the rule_of those cases did not depend on specific_legislation imposing deficiency_interest congress had no need to legislate in order to ensure that deficiency_interest would be imposed indeed the contrary was true in light of seeley tube and koppers an informed congress would have assumed that specific_legislation would be required if it intended deficiency_interest not to accrue when a carryback eliminated a deficiency in the carryback_year fluor corp affiliates v united_states f 3d pincite5 beyond the foregoing analysis we again observe see supra note that as a general_rule actions by subsequent congresses carry minimal weight we think this is especially the case where the attempt to use the record of legislative action upon which petitioner relies is directed to turning a legislative silence into an inferred relief from the overriding rule_of sec_6601 that interest is due on taxes owed to the government our view in this regard is reinforced by the fact that when the rule_of no reduction in computing an underpayment by virtue of a carryback of excess foreign taxes was enacted in see supra p the legislative_history makes clear that it was intended to overrule the decision of the court of federal claims in 35_fedclaims_520 which allowed a foreign tax carryback to reduce an underpayment for purposes of computing interest and that the congress believed that the rule should be the same for both underpayments and overpayments see h conf rept s rept h rept the committee reports specifically comment that no inference is to be drawn under prior_law as to the proper computation of interest on an underpayment when there is a carryback of excess foreign taxes one final element in the more than years of history is involved in resolving the principal issue before us petitioner the legislation was enacted before 126_f3d_1397 revg 35_fedclaims_520 suggests on brief but without any evidentiary support that respondent adopted the interpretation advanced by petitioner and administratively reduced deficiencies by carrybacks of excess foreign taxes for the purpose of computing interest presumably petitioner seeks to establish an administrative practice which could be taken into account in interpreting an ambiguous statute see bankamerica corp v commissioner t c pincite citing 369_us_672 a similar argument was made by the taxpayer in fluor corp and rejected by the court_of_appeals_for_the_federal_circuit see fluor corp affiliates v united_states f 3d pincite we have traveled a complicated path in an effort to discern an answer to the choice before us that choice is whether we should hold for petitioner on the ground that there is a loophole which we should leave to congress to close as it has done for the future or we should hold for respondent on the ground that there is at most a glitch in the statutory framework and that the statutory provisions are sufficiently elastic united_states v koppers co u s pincite to accord as the court_of_appeals_for_the_federal_circuit has done in fluor compelling effect to sec_6601 and continued vitality to seeley tube box co and koppers co so as to hold that an underpayment ie deficiency is not reduced by a carryback of foreign taxes for the purpose of computing interest we have been unable to perceive any persuasive reasons why carrybacks of excess foreign taxes should be treated differently where an underpayment rather than an overpayment is concerned petitioner has argued that unlike other carrybacks such as a net_operating_loss_carryback a matching rather than an averaging principle is involved we are unimpressed such matching stemmed according to petitioner from a desire to mitigate distortions arising from differences in taxable years and accounting methods between the united_states and foreign tax systems we are not persuaded that such matching element dictates that we provide petitioner with the relief sought herein the same matching principle if applicable would dictate that a taxpayer was entitled to interest on an overpayment as well as relief from interest on an unreduced underpayment again a similar argument was made by the taxpayer in fluor corp affiliates and rejected by the court_of_appeals_for_the_federal_circuit which stated even if that matching were the sole purpose behind sec_904 however it would not answer the question whether foreign tax carrybacks cancel the deficiency_interest that would be due on any deficiency eliminated by the carryback the fact that congress wanted to allow some room for matching foreign tax_credits with the recognition of corresponding income under the u s tax system does not mean that congress wanted to allow taxpayers to use foreign tax carrybacks to avoid the normal consequences of tax underpayments in prior years fluor corp affiliates v united_states f 3d pincite the same rationale applies to other situations pointed to by petitioner where foreign tax_credits are involved eg a year statute_of_limitations for refunds of such credits the inapplicability of quickie refunds and the relation back of deductions in respect of disputed foreign taxes the long and the short of the matter is that we think that the statutory provisions are not so explicit as to require us to conclude that congress intended that interest be denied to a taxpayer on overpayments due to carrybacks of foreign taxes but that a taxpayer who fails to pay his taxes when due is relieved of interest on the ground that such carrybacks reduce his underpayment this result would be eccentric if not absurd adjectives that should be avoided when dealing with actions by the legislature see 86_tc_745 as we see it the principle of symmetry in respect of the obligation for interest owed to or by the government is mandated by the historical development of legislative and judicial action such development has continued to reflect the continued vitality of seeley tube box co and koppers co we hold as did the court_of_appeals_for_the_federal_circuit in fluor corp affiliates that an underpayment ie a deficiency is not reduced by a carryback of foreign taxes for purposes of computing interest this leaves us with the question of when the interest stops accruing on the portion of the reductions of the deficiencies attributable to the foreign tax carrybacks in the tax equity and fiscal responsibility act of publaw_97_248 96_stat_637 congress changed the effective dates of carryback credits in all of the carryback interest provisions for both overpayments and deficiencies from the last day of the taxable_year in which the credit arose to the due_date for filing the return for that year this change was effective for interest accruing after date in fluor corp affiliates v united_states supra the taxpayer used a foreign tax carryback from to offset a deficiency in its tax the court_of_appeals_for_the_federal_circuit held that the accrual of interest on the amount of the deficiency represented by the carryback ended as of the close of the taxable_year in which the carryback became available not on the due_date of the taxpayer's return for that year id pincite it selected the close of the taxable_year because that was the date in the interest provisions as they existed in when the foreign tax carryback and carryover provision sec_904 was enacted the court_of_appeals reasoned although congress in changed the timing rules for interest on carrybacks covered by sec_6601 we decline the government's invitation to treat that legislative change as if it changed the period for calculating interest under the non-statutory deficiency_interest rule applicable to foreign tax carryovers there was no statutory change made in with respect to the foreign tax carryover so we cannot attribute to congress the intention to have the foreign tax carryover timing rules follow the legislative change in the rules applicable to other carryovers id pincite we find this approach difficult to understand having previously held that the absence of a specific statutory treatment did not preclude symmetrical treatment of interest on underpayments and overpayments as articulated by manning v seeley tube box co supra and united_states v koppers co supra a ruling that a deficiency for one year was not reduced by a foreign tax carryback from a later year for purposes of calculating interest due the court_of_appeals_for_the_federal_circuit then proceeds to adopt an asymmetrical approach to the issue of when interest on the amount of the deficiency offset by the carryback ceases to accrue in so doing the court_of_appeals_for_the_federal_circuit considered the specific provision of sec_6611 now sec_6611 dealing with cessation of interest in respect of foreign tax carrybacks where an overpayment was involved see supra p a barrier to recognizing the filing_date of the return rather than the close of the taxable_year in which the carryback arose as the critical date where an underpayment was involved and there was no applicable specific statutory provision we are not persuaded that the absence of a specific statutory counterpart to sec_6611 dealing with interest on overpayments which was specifically amended by tefra provides a sufficient basis for reaching the opposite result in respect of the applicable_date when an underpayment is involved such a consequence at the very least suggests eccentric action by the congress a concept we are not prepared to adopt under the circumstances herein see 312_f2d_65 2d cir affg 37_tc_1013 in short with all due respect to the court_of_appeals_for_the_federal_circuit we opt for the same symmetrical disposition of the cutoff date in respect of interest as was accorded the obligation to pay interest where an excess foreign tax carryback is involved petitioner has excess foreign tax carrybacks from and to reduce its deficiencies for and the interest on the carryback is not affected by the tefra amendments the carryback from became effective as of the last day of the taxable_year date and the carryback from became effective as of the due_date of the return for that year date we hold that the interest accrues until such dates as computed by respondent in keeping with the above holdings an appropriate order will be entered denying petitioner's motion reviewed by the court cohen chabot swift jacobs gerber wells ruwe colvin halpern chiechi gale and thornton jj agree with this opinion parr beghe laro and marvel jj did not participate in the consideration of this opinion
